UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary proxy statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) þ Definitive proxy statement o Definitive Additional Materials o Soliciting Material Pursuant to Rule14a-11(c) or Rule14a-12 Hythiam, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing proxy statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing party: Date Filed: Hythiam, Inc. 11150 Santa Monica Blvd., Suite1500 Los Angeles, California 90025 January 21, 2011 To Our Stockholders: You are cordially invited to attend the special meeting of stockholders of Hythiam, Inc. to be held at 10:00 a.m. PST on Friday, March 4, 2011 at 11111 Santa Monica Blvd., Suite 210, Los Angeles, California 90025.Details regarding the meeting, the business to be conducted, and information about Hythiam, Inc. that you should consider when you vote your shares are described in the Important Notice Regarding the Availability of Proxy Materials you received and in this proxy statement. We are calling a special meeting to ask stockholders to approve the adoption of the proposed 2010 Stock Incentive Plan, to approve a proposed amendment or amendments to our Certificate of Incorporation to increase the number of authorized shares of common stock, to approve a proposed amendment to our Certificate of Incorporation to effect one or more reverse stock splits of our outstanding common stock andto approve a proposed amendment to our Certificate of Incorporation to change our name to Catasys, Inc.The Board of Directors recommends the approval of each of these proposals.Such other business will be transacted as may properly come before the special meeting. We hope you will be able to attend the special meeting.Whether you plan to attend the special meeting or not, it is important that you cast your vote either in person or by proxy.In addition, if you requested to receive printed proxy materials, you may vote by completing, signing, dating and returning your proxy card by mail. You are urged to vote promptly in accordance with the instructions set forth in the Important Notice Regarding the Availability of Proxy Materials or on your proxy card. We encourage you to vote by proxy so that your shares will be represented and voted at the special meeting, whether or not you can attend. Thank you for your continued support.We look forward to seeing you at our special meeting. Sincerely, /s/ TERREN S. PEIZER Terren S. Peizer Chairman of the Board and Chief Executive Officer i Hythiam, Inc. 11150 Santa Monica Blvd., Suite1500 Los Angeles, California 90025 January 21, 2011 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS TIME:10:00 a.m. PST DATE:March 4, 2011 PLACE:11111 Santa Monica Blvd., Suite 210, Los Angeles, California 90025 PURPOSES: 1. To approve the 2010 Stock Incentive Plan; 2. To approve an amendment to our certificate of incorporation to increase the number of authorized shares of common stock, par value $0.0001 per share, from two hundred million (200,000,000) shares to two billion (2,000,000,000) shares; 3. To approve a proposed amendment or amendments to our Certificate of Incorporation each such amendment (i) to effect a reverse stock split of our outstanding common stock at a ratio of not less than 1-for-2 and not more than an aggregate of 1-for-100 at any time prior to the earlier of the date on which the 2011 annual meeting of stockholders is held or December 31, 2011, with the implementation, ratio and timing of such reverse stock split to be determined by our Board of Directors (such ratio, as determined by the Board of Directors, the “Reverse Stock Split Ratio”), and (ii) following each such reverse stock split, if implemented, to reduce the number of authorized shares of common stock in accordance with the Reverse Stock Split Ratio; 4. To approve a proposed amendment to our Certificate of Incorporation to change our name from Hythiam, Inc. to Catasys, Inc.; and 5. To transact such other business that is properly presented at the special meeting and any adjournments or postponements thereof. WHO MAY VOTE: You may vote if you were the record owner of Hythiam, Inc. common stock at the close of business on January 11, 2011. A list of stockholders of record will be available at the special meeting and, during the ten days prior to the special meeting, at our principal executive offices located at 11150 Santa Monica Blvd., Suite 1500, Los Angeles, California 90025. All stockholders are cordially invited to attend the special meeting.Whether you plan to attend the special meeting or not, please vote by following instructions on the Important Notice Regarding the Availability of Proxy Materials that you have previously received, which we refer to as the Notice, or in the section of this proxy statement entitled “Important Information About the Special Meeting and Voting – How Do I Vote?” or, if you requested to receive printed proxy materials, your proxy card. You may change or revoke your proxy at any time before it is voted at the meeting. By order of the Board of Directors, /s/ TERREN S. PEIZER Terren S. Peizer Chairman of the Board and Chief Executive Officer ii TABLE OF CONTENTS PAGE GENERAL INFORMATION ABOUT THE SPECIAL MEETING 1 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 5 EXECUTIVE OFFICER AND DIRECTOR COMPENSATION 8 EQUITY COMPENSATION PLAN INFORMATION 13 CERTAIN RELATIONSHIPS AND RELATED PERSON TRANSACTIONS 13 PROPOSAL 1:APPROVAL OF 2 15 PROPOSAL 2: AMENDMENT TO INCREASE THE AUTHORIZED SHARES OF COMMON STOCK 21 PROPOSAL 3: AMENDMENT(S) TO CERTIFICATE OF INCORPORATION TO EFFECT ONE OR MORE REVERSE STOCK SPLITS 23 PROPOSAL 4: AMENDMENT TO CERTIFICATE OF INCORPORATION TO CHANGE NAME 28 APPENDIX A 29 APPENDIX B 43 APPENDIX C 44 APPENDIX D 46 iii HYTHIAM, INC. 11150 Santa Monica Blvd., Suite1500 Los Angeles, California 90025 (310) 444-4300 PROXY STATEMENT FOR HYTHIAM, INC. SPECIAL MEETING OF STOCKHOLDERS TO BE HELD ON MARCH 4, 2011 This proxy statement, along with the accompanying notice ofthe special meeting of stockholders of Hythiam, Inc. (the “Special Meeting”), contains information about the Special Meeting, including any adjournments or postponements of the Special Meeting. We are holding the Special Meeting at 10 a.m., local time, on Friday,March 4, 2011, at 11111 Santa Monica Blvd., Suite 210, Los Angeles, California 90025. In this proxy statement, we refer to Hythiam, Inc. as "Hythiam," "the Company," "we" and "us." We are sending you the Important Notice Regarding the Availability of Proxy Materials and proxy statement, if requested, in connection with the solicitation of proxies by our Board of Directors (the “Board of Directors” or the “Board”) for use at the Special Meeting. On or about January 21, 2011, we began sending the Important Notice Regarding the Availability of Proxy Materials to all stockholders entitled to vote at the Special Meeting. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE SHAREHOLDER MEETING TO BE HELD ON MARCH 4, 2011 This proxy statement is available for viewing, printing and downloading at http://www.proxyvote.com.To view these materials please have your 12-digit control number(s) available that appears on your Notice.On this website, you can also elect to receive future distributions of our proxy statements and annual reports to stockholders by electronic delivery. Additionally, you can find a copy of our Annual Report on Form10-K, which includes our financial statements, for the fiscal year ended December31, 2009 under the “Investor Relations,” sub-category “SEC Filings” section of our website at http://www.hythiam.com,and on the website of the Securities and Exchange Commission, or the SEC, atwww.sec.gov.You may also obtain a printed copy of our Annual Report on Form10-K, including our financial statements, free of charge, from us by sending a written request to: Hythiam, Inc.,11150 Santa Monica Blvd., Suite 1500, Los Angeles, California 90025, Attention: Peter Donato. Exhibits will be provided upon written request and payment of an appropriate processing fee. IMPORTANT INFORMATION ABOUT THE SPECIAL MEETING AND VOTING Why Did I Receive this Proxy Statement? The Board of Directors of the Company is soliciting your proxy to vote at the Special Meeting and any adjournments of the meeting. The proxy statement along with the accompanying Notice of the Special Meeting of Stockholders summarizes the purposes of the meeting and the information you need to know to vote at the Special Meeting We have sent you the Important Notice Regarding the Availability of Proxy Materials, which we refer to as the Notice, and made this proxy statement available to you on the Internet, or upon your request, delivered printed versions of these materials to you by mail because you owned shares of Common Stock on the record date. We have also delivered printed versions of these materials to certain stockholders by mail. The Company intends to commence distribution of the Notice and, if applicable, the proxy materials to stockholders on or about January 21, 2011. 1 Why Did I Receive a Notice in the Mail Regarding the Internet Availability of Proxy Materials Instead of a Full Set of Proxy Materials? As permitted by the rules of the U.S. Securities and Exchange Commission, or the SEC, we may furnish our proxy materials to our stockholders by providing access to such documents on the Internet, rather than mailing printed copies of these materials to each stockholder.Most stockholders will not receive printed copies of the proxy materials unless they request them.We believe that this process should expedite stockholders’ receipt of proxy materials, lower the costs of the special meeting and help to conserve natural resources.If you received a Notice by mail or electronically, you will not receive a printed or email copy of the proxy materials, unless you request one by following the instructions included in the Notice.Instead, the Notice will instruct you how you may access and review all of the proxy materials and submit your proxy on the Internet.If you requested a paper copy of the proxy materials, you may authorize the voting of your shares by following the instructions on the enclosed proxy card, in addition to the other methods of voting described in this proxy statement. Who Can Vote? Only stockholders who owned our common stock, par value $0.0001 per share (“Common Stock”), at the close of business on January 11, 2011 are entitled to vote at the Special Meeting.On this record date, there were 181,711,474 shares of our Common Stock outstanding and entitled to vote.Common Stock is our only class of voting stock. You do not need to attend the Special Meeting to vote your shares.Shares represented by valid proxies, received in time for the Special Meeting and not revoked prior to the Special Meeting, will be voted at the Special Meeting.For instructions on how to change or revoke your proxy, see “May I Change or Revoke My Proxy” below. How Many Votes Do I Have? Each share of ourCommon Stock that you own entitles you to one vote. How Do I Vote? Whether you plan to attend the Special Meeting or not, we urge you to vote by proxy. If you vote by proxy, the individuals named on the proxy card, or your “proxies,” will vote your shares in the manner you indicate.Voting by proxy will not affect your right to attend the Special Meeting. If your shares are registered directly in your name through our stock transfer agent, American Stock Transfer & Trust Company, or you have stock certificates registered in your name, you may vote: ● By internet or by telephone. Follow the instructions you received on your Notice or, if you received printed materials, in the proxy card, to vote by Internet or telephone. ● By mail. Complete and mail the enclosed proxy card in the enclosed postage prepaid envelope. Your proxy will be voted in accordance with your instructions. If you sign the proxy card but do not specify how you want your shares voted, they will be voted as recommended by our Board of Directors. ● In person at the meeting. If you attend the Special Meeting, you may deliver your completed proxy card in person or you may vote by completing a ballot, which will be available at the Special Meeting. If your shares are held in “street name” (held in the name of a bank, broker or other holder of record), you will receive instructions from the holder of record. You must follow the instructions of the holder of record in order for your shares to be voted. Telephone and Internet voting also will be offered to stockholders owning shares through certain banks and brokers. If your shares are not registered in your plan and you plan to vote your shares in person at the special meeting, you should contact your broker or agent to obtain a legal proxy or broker’s proxy card and bring it to the special meeting in order to vote. 2 How Does the Board of Directors Recommend That I Vote on the Proposals? The Board of Directors recommends that you vote as follows: ● “FOR” the approval ofthe 2010 Stock Incentive Plan; ● “FOR” the amendment to the Company’s Certificate of Incorporation to increase the authorized shares of Common Stock from two hundred million (200,000,000) shares to two billion (2,000,000,000) shares; ● “FOR” the proposed amendment or amendments to the Company’s Certificate of Incorporation (such proposed amendment, the “Reverse Stock Split Amendment” and collectively, the “Reverse Stock Split Amendments”) each such amendment (i) to effect a reverse stock splits of the outstanding Common Stock at a ratio of not less than 1-for-2 and not more than an aggregate of 1-for-100 at any time prior to the earlier of the date on which the 2011 annual meeting of stockholders is held or December 31, 2011, with the implementation, ratio and timing of such reverse stock split to be determined by the Board of Directors (such ratio, as determined by the Board of Directors, the “Reverse Stock Split Ratio”), and (ii) following thereverse stock split, if implemented, to reduce the number of authorized shares of Common Stock in accordance with the Reverse Stock Split Ratio; and ● “FOR” the amendment to the Company’s Certificate of Incorporation to change the Company’s name to Catasys, Inc. If any other matter is presented at the Special Meeting, the proxy card provides that your shares will be voted by the proxy holder listed on the proxy card in accordance with his best judgment.At the time this proxy statement was printed, we knew of no matters that needed to be acted on at the Special Meeting, other than those described in this proxy statement. May I Change or Revoke My Proxy? If you give us your proxy, you may change or revoke it at any time before the Special Meeting.You may change or revoke your proxy in any one of the following ways: ● if you received a proxy card, by signing a new proxy card with a date later than your previously delivered proxy and submitting it as instructed above; ● if your shares are held in street name, by re-voting by Internet or by telephone as instructed above; ● by notifyingHythiam’s Secretary in writing before the Special Meeting that you have revoked your proxy; or ● by attending the Special Meeting in person and voting in person. Attending the Special Meeting in person will not in and of itself revoke a previously submitted proxy. You must specifically request at the Special Meeting that it be revoked. Your most current proxy card or telephone or Internet vote is the one that will be counted. What if I Receive More Than One Proxy Card? You may receive more than on Notice or proxy card if you hold shares of our Common Stock in more than one account, which may be in registered form or held in street name. Please vote in the manner described under “How Do I Vote?” for each account to ensure that all of your shares are voted. 3 Will My Shares be Voted if I Do Not Vote? If your shares are registered in your name or if you have stock certificates, they will not be voted if you do not return your proxy card by mail or at the Special Meeting as described above under “How Do I Vote?” If your shares are held in street name and you do not provide voting instructions to the bank, broker or other nominee that holds your shares as described above under “How Do I Vote?”, the bank, broker or other nominee that holds your shares has the authority to vote your unvoted shares on the name change proposal (Proposal 4 of this proxy statement) without receiving instructions from you.Therefore, we encourage you to provide voting instructions to your bank, broker or other nominee. This ensures your shares will be voted at the Special Meeting and in the manner you desire.A "broker non-vote" will occur if your broker cannot vote your shares on a particular matter because it has not received instructions from you and does not have discretionary voting authority on that matter or because your broker chooses not to vote on a matter for which it does have discretionary voting authority. What Vote is Required to Approve Each Proposal and How are Votes Counted? Proposal 1:Approve the 2010 Stock Incentive Plan The affirmative vote ofa majority of the votes present or represented by proxy and entitled to vote at the Special Meeting is required to approve the 2010 Stock Incentive Plan. Abstentions will be treated as votes against this proposal. Brokerage firms do not have authority to vote customers’ unvoted shares held by the firms in street name on this proposal. As a result, any shares not voted by a customer will be treated as a broker non-vote. Such broker non-votes will have no effecton the results of this vote. Proposal 2:Approve an Amendment to Hythiam’s Certificate of Incorporation to increase the number of authorized shares of common stock totwo billion shares The affirmative vote of a majority of the Company’s outstanding Common Stock is required to approve the amendment to Hythiam’s Certificate of Incorporation to increase the authorized Common Stock to two billion shares. Abstentions will be treated as votes against this proposal. Brokerage firms do not have authority to vote customers’ unvoted shares held by the firms in street name on this proposal. As a result, any shares not voted by a customer will be treated as a broker non-vote. Such broker non-votes will have no effecton the results of this vote. Proposal 3:Approve the Reverse Stock Split Amendments The affirmative vote of a majority of the Company’s outstanding Common Stock is required to approve the Reverse Stock Split Amendments. Abstentions will be treated as votes against this proposal. Brokerage firms do not have authority to vote customers’ unvoted shares held by the firms in street name on this proposal. As a result, any shares not voted by a customer will be treated as a broker non-vote. Such broker non-votes will have no effecton the results of this vote. Proposal 4:Approve Amendment to Hythiam’s Certificate of Incorporation to Change the Company’s Name to Catasys, Inc. The affirmative vote of a majority of the Company’s outstanding Common Stockis required to approve the amendment to Hythiam’s Certificate of Incorporation to change the Company’s name to Catasys, Inc. Abstentions will be treated as votes against this proposal. Brokerage firms have authority to vote customers’ unvoted shares held by the firms in street name on this proposal. If a broker does not exercise this authority, such broker non-votes will have no effect on the results of this vote. Is Voting Confidential? We will keep all the proxies, ballots and voting tabulations private.We only let our Inspectors of Election, American Stock Transfer & Trust Company,examine these documents.Management will not know how you voted on a specific proposal unless it is necessary to meet legal requirements.We will, however, forward to management any written comments you make, on the proxy card or elsewhere. 4 Who Pays the Costs of Soliciting these Proxies? We will pay all of the costs of soliciting these proxies.Our directors and employees may solicit proxies in person or by telephone, fax or email.We will pay these employees and directors no additional compensation for these services.We will ask banks, brokers and other institutions, nominees and fiduciaries to forward these proxy materials to their principals and to obtain authority to execute proxies.We will then reimburse them for their expenses. What Constitutes a Quorum for the Special Meeting? The presence, in person or by proxy, of the holders of a majority of all outstanding shares of our Common Stock entitled to vote at the Special Meeting is necessary to constitute a quorum at the Special Meeting.Votes of stockholders of record who are present at the Special Meeting in person or by proxy, abstentions, and broker non-votes are counted for purposes of determining whether a quorum exists. Attending the Special Meeting The Special Meeting will be held at 10:00 a.m. on Friday, March 4, 2011 at 11111 Santa Monica Blvd., Suite 210, Los Angeles, California 90025.When you arrive, signs will direct you to the appropriate meeting rooms.You need not attend the Special Meeting in order to vote. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information with respect to the beneficial ownership of our Common Stock as of January 11, 2011 for (a) the executive officers named in the Summary Compensation Table on page 8 of this proxy statement, (b) each of our directors, (c) all of our current directors and executive officers as a group and (d) each stockholder known by us to own beneficially more than 5% of our Common Stock.Beneficial ownership is determined in accordance with the rules of the SEC and includes voting or investment power with respect to the securities.We deem shares of Common Stock that may be acquired by an individual or group within 60 days of January 11, 2011pursuant to the exercise or conversion of options or warrants or other convertible securities to be outstanding for the purpose of computing the percentage ownership of such individual or group, but are not deemed to be outstanding for the purpose of computing the percentage ownership of any other person shown in the table.Except as indicated in footnotes to this table, we believe that the stockholders named in this table have sole voting and investment power with respect to all shares of Common Stock shown to be beneficially owned by them based on information provided to us by these stockholders.Percentage of ownership is based on 181,711,474 shares of Common Stock outstanding on January 11, 2011. Total Common Options & common stock warrants stock Percent beneficially exercisable beneficially of Name of beneficial owner (1) owned (2) owned class (3) TerrenS.Peizer (4) 34.8% Marc G. Cummins (5) * Richard A. Anderson (6) - * Peter Donato - - - * Andrea Barthwell, M.D. (7) - * Gary Ingenito (8) - * Jay A. Wolf (9) * Esousa Holdings LLC (10) 15.6% Dave Smith (11) 26.4% Maurice Hebert (12) * Christoper Hassan (13) * Superload Ltd. (14) 5.1% 5 Except as set forth below, the mailing address of all individuals listed is c/o Hythiam, Inc., 11150 Santa Monica Boulevard, Suite 1500, Los Angeles, California 90025. The number of shares beneficially owned includes shares of Common Stock in which a person has sole or shared voting power and/or sole or shared investment power. Except as noted below, each person named reportedly has sole voting and investment powers with respect to the Common Stock beneficially owned by that person, subject to applicable community property and similar laws. On January 11, 2011, there were 181,711,474 shares of Common Stock outstanding. Common Stock not outstanding but which underlies options and rights (including warrants) vested as of or vesting within 60days after January 11, 2011 is deemed to be outstanding for the purpose of computing the percentage of the Common Stock beneficially owned by each named person (and the directors and executive officers as a group), but is not deemed to be outstanding for any other purpose. We have convertible notes outstanding that will convert to 596,538,958 shares upon approval to increase authorized shares or a reverse stock split, both of which the Company is seeking approval for in this proxy statement. Consists of 28,808,992 shares and 25,000,000 shares issuable upon exercise of warrants to purchase common stock, 13,600,000 shares and 3,091,288 shares are held of record by Socius LLC, Reserva Capital, LLC, and Bonmore, LLC, respectively, where Mr. Peizer serves as Managing Director and may be deemed to beneficially own or control. Mr. Peizer disclaims beneficial ownership of any such securities. In addition, Mr. Peizer has been granted 2,959,000 options in consideration for his service at Hythiam, such options will not be exercisable unless and until the Company has sufficient authorized shares of Common Stock. In addition, Socius and Bonmore hold notes that are automatically convertible into 171,363,308 and 18,387,812 shares of Common Stock upon approval to increase the authorized shares of Common Stock or a reverse stock split, both of which the Company is seeking approval for in this proxy statement. Mr. Peizer was granted an additional 59,400,000 options to purchase common stock on December 9, 2010, such options will not be exercisable unless and until the Company has sufficient authorized shares of Common Stock, of which it is seeking stockholder approval to effect an amendment to its Certificate of Incorporation in this proxy statement. We estimate overall ownership to be 27% upon conversion. Consists of 751,566 shares and 187,892 shares issuable upon the exercise of warrants to purchase common stock held by CPS Opportunities, LLC, 167,015 shares and 41,754 shares issuable upon the exercise of warrants to purchase common stock held by GPC LX1 LLC, 73,069 shares and 18,267 warrants held by Prime Logic 1 LLC, 52,192 shares and 13,048 shares issuable upon the exercise of warrants to purchase common stock held by GPC 78 LLC, for which Mr. Cummins serves as investment manager and 175,081 shares held by Prime Logic Capital LLC, for which Mr. Cummins serves as managing partner.Additionally, 100,000 shares are held of record by Bexley Partners, L.P., 23,000 by Cummins Children's Trust, 22,000 by C.F. Partners, L.P., 35,000 by Mr. Cummins' wife Lisa Cummins.Mr. Cummins disclaims beneficial ownership of such shares, except to the extent of his pecuniary interest therein. Includes 1,210,541 options to purchase common stock, such options will not be exercisable unless and until the Company has sufficient authorized shares of Common Stock. In addition, Mr. Anderson was granted 59,400,000 options to purchase common stock on December 9, 2010 in consideration of his service to the Company, such options will not be exercisable unless and until the Company has sufficient authorized shares of Common Stock, of which it is seeking stockholder approval to effect an amendment to its Certificate of Incorporation in this proxy statement. Includes 325,000 options to purchase common stock, such options will not be exercisable unless and until the Company has sufficient authorized shares of Common Stock. In addition, Dr. Barthwell was granted 10,800,000 options to purchase common stock on December 9, 2010 in consideration for her service to Hythiam, such options will not be exercisable unless and until the Company has sufficient authorized shares of Common Stock, of which it is seeking stockholder approval to effect an amendment to its Certificate of Incorporation in this proxy statement. Includes 230,842 options to purchase common stock. 6 Consists of 2,878,415 shares and 284,733 options held by Jay Wolf, such options will not be exercisable unless and until the Company has sufficient authorized shares of Common Stock. Family members, David Wolf and Mary Wolf, hold 287,842 shares and 719,604 shares, respectively. Additionally, Jay Wolf holds 17,121,585 shares, David Wolf holds 1,712,158 shares and Mary Wolf holds 4,280,396 shares issuable upon conversion of a convertible promissory note. The notes become automatically convertible into the shares of Common Stock upon approval to increase authorized shares or a reverse stock split, both of which the Company is seeking approval for in this proxy statement. Jay Wolf was also granted 10,800,000 options and 20,400,000 restricted shares on December 9, 2010 in consideration of his service to the Company, such options and shares will not be exercisable unless and until the Company has sufficient authorized shares of Common Stock, of which it is seeking stockholder approval to effect an amendment to its Certificate of Incorporation in this proxy statement. Consists of 7,220,879 shares, 25,000,000 shares issuable upon warrants to purchase common stock and 42,951,721 shares issuable upon conversion of a convertible promissory note. The convertible promissory note will automatically convert into Common Stock upon approval to increase authorized shares or a reverse stock split, both of which the Company is seeking approval for in this proxy statement. We estimate overall ownership to be approximately 7% upon conversion. Consists of 30,784,152 shares, 23,460,000 shares issuable upon exercise of warrants to purchase common stock and 171,215,848 shares issuable upon conversion of a convertible promissory note. The convertible promissory note will automatically convert upon approval to increase authorized shares or a reverse stock split, both of which the Company is seeking approval for in this proxy statement. We estimate beneficial ownership to be approximately 20% upon conversion. The address for Mr. Smith is c/o Coast Asset Management, LLC, 2450 Colorado Avenue, Suite 100 E. Tower, Santa Monica, California90404. Includes 185,753 shares issuable upon exercise of options to purchase common stock. Includes 533,190 shares issuable upon exercise of options to purchase common stock. Consists of 9,355,209 shares and 55,647,291 shares issuable upon conversion of a convertible promissory note. The convertible promissory note will automatically convert upon approval to increase authorized shares or a reverse stock split, both of which the Company is seeking approval for in this proxy statement. We estimate overall ownership to be approximately 6% upon conversion. The address for Superload Ltd. is c/o C. M. Hui & Co, Unit C, 7/F, Nathan Commercial Building, 430-436 Nathan Road, Kowloon, Hong Kong. 7 EXECUTIVE OFFICER AND DIRECTOR COMPENSATION Summary Compensation Table The following table sets forth the cash and non-cash compensation for our named executive officers during the 2009 and2010fiscal years. Non- Non- Qualified All Equity Deferred Other Option Incentive Compen- Compen- Name and Salary Stock Awards Compen- sation sation Principal Position Year Bonus Awards sation Earnings Total Terren S. Peizer, - Chairman & Chief - Executive Officer Richard A. Anderson, - President and - Chief Operating Officer Christopher S. Hassan, - Chief Strategy Officer - Maurice S. Hebert, - Chief Financial Officer - Donato, Peter - Chief Financial Officer - Amounts reflect the compensation expense recognized in the Company's financial statements in 2010 and 2009 for stock option awards granted to the executive officers in accordance with FASB accounting rules. The grant-date fair values of stock options are calculated using the Black-Scholes option pricing model, which incorporates various assumptions including expected volatility, expected dividend yield, expected life and applicable interest rates. See notes to the consolidated financial statements in this report for further information on the assumptions used to value stock options granted to executive officers. The option award amounts do not include incremental compensation expense of $2,011,605 for Mr. Peizer and $1,666,033 for Mr. Anderson related to the December 9, 2010 grants, as they may only be exercised to the extent that the Company has enough authorized shares pursuant to its Certificate of Incorporation as amended. Includes group life insurance premiums and medical benefits for each officer. Includes $11,969 in 2009 and$51,864 in 2008 for automobile allowance, including tax gross-ups. Amounts for Mssrs. Hebert and Donato represent pro-rata salary earned on annual salaries of $240,000 and $220,000, respectively. Executive employment agreements Chief executive officer We entered into a five-year employment agreement with our chairman and chief executive officer, Terren S. Peizer, effective as of September 29, 2003, which automatically renewed for an additional five years upon completion of the initial term. Mr. Peizer currently receives an annual base salary of $450,000, with annual bonuses targeted at 100% of his base salary based on goals and milestones established and reevaluated on an annual basis by mutual agreement between Mr. Peizer and the Board. His base salary and bonus target will be adjusted each year to not be less than the median compensation of similarly positioned CEO’s of similarly situated companies. Mr. Peizer receives executive benefits including group medical and dental insurance, term life insurance equal to 150% of his salary, accidental death and long-term disability insurance, and a car allowance of $2,500 per month, grossed up for taxes.In 2009, Mr. Peizer was granted additional stock options to purchase 959,000 shares of our Common Stock at ten percent above the fair market value on the grant date vesting over three years.On December 9, 2010, 59,400,000 additional options were granted to purchase shares of our common stock at 10% above fair market value, or $0.044 per share with vesting periods matching previous vesting terms.As a result, 46,551,780 of the 59,400,000 stock options vested immediately with 13,068,000 vesting matching vesting terms of the previous stock options; however, these options may only be exercised to the extent that the Company has enough authorized shares pursuant 8 to its Certificate of Incorporation as amended to date.All unvested options vest immediately in the event of a change in control, termination without good cause or resignation with good reason. In the event that Mr. Peizer is terminated without good cause or resigns with good reason prior to the end of the term, he will receive a lump sum equal to the remainder of his base salary and targeted bonus for the year of termination, plus three years of additional salary, bonuses and benefits. If any of the provisions above result in an excise tax, we will make an additional “gross up” payment to eliminate the impact of the tax on Mr. Peizer. President and chief operating officer, chief strategy officer We entered into four-year employment agreements with our president and chief operating officer, Richard A. Anderson and our chief strategy officer Christopher S. Hassan effective April19, 2005 and July 27, 2006, respectively.Mr. Hassan resigned on April 16, 2010.Mr. Anderson currently receives an annual base salary of $350,000, and Mr. Hassan, while employed, received an annual base salary of $302,377, each with annual bonuses targeted at 50% of his base salary based on achieving certain milestones. Mr. Anderson’s compensation will be adjusted each year by an amount not less than the Consumer Price Index. They each receive, or received when employed, executive benefits including group medical and dental insurance, term life insurance, accidental death and long-term disability insurance. Upon employment, Mr.Anderson was granted options to purchase 280,000 shares of our Common Stock, in addition to the 120,000 options previously granted to him as a non-employee member of our Board of Directors, and Mr. Hassan was granted options to purchase 400,000 shares of our Common Stock. Each of the options was granted at the fair market value on the date of grant, vesting 20% each year over five years. Mssrs. Anderson and Hassan were granted additional options to purchase shares of our Common Stock in 2009, as set forth in the table below, at the fair market value on the date of grant, vesting over three years.In addition on December 9, 2010, Mr. Anderson was granted options to purchase 59,400,000 shares of our common stock at $0.04 per share, the fair market value at the date of the grant.The options are subject to previous vesting schedules, and as a result, 43,878,780 of the 59,400,000 stock options vested immediately; however, these options may only be exercised to the extent that the Company has enough authorized shares pursuant to its Certificate of Incorporation as amended to date.Mr. Hassan’s options were cancelled 90 days after his employment ended.The options will vest immediately in the event of a change in control, termination without cause or resignation with good reason. In the event of termination without good cause or resignation with good reason prior to the end of the term, upon execution of a mutual general release, Mssrs. Anderson and Hassan each will receive a lump sum equal to one year of salary and bonus, and will receive continued medical benefits for one year unless they become eligible for coverage under another employer's plan. If either is terminated without cause or resigns with good reason within twelve months following a change in control, upon execution of a general release they will receive a lump sum equal to eighteen months salary, 150% of the targeted bonus, and will receive continued medical benefits for eighteen months unless he becomes eligible for coverage under another employer's plan. Chief financial officer We entered into an employment agreement with MauriceHebert on November 12, 2008, which provided for Mr.Hebert to receive an annual base salary of $240,000, with annual bonuses targeted at 40% of his base salary based on his performance and the operational and our financial performance. Mr.Hebert received executive benefits including group medical and dental insurance, and long-term disability insurance and participation in our 401(k) plan and employee stock purchase plan. On the date of the employment agreement, Mr.Hebert was granted options to purchase 100,000 shares of our common stock at an exercise price of $0.59 per share, the fair market value on the date of grant, vesting monthly over three years from the date of grant. Mr. Hebert resigned as our chief financial officer in January 2010. Mr. Peter Donato joined Hythiam on an “at-will” basis in August 2010 with an annual salary of $220,000.He was granted options to purchase 400,000 shares of our common stock at an exercise price of $0.11 per share, the fair market value on the date of the grant, vesting monthly over three years from the date of the grant.On December 9, 2010, Mr. Donato was granted options to purchase 7,749,000 shares of our common stock at $0.04 per share, the fair market value of the date of the grant; however, these options may only be exercised to the extent that the Company has enough authorized shares pursuant to its Certificate of Incorporation as amended to date. 9 Confidentiality agreements Each employee is required to enter into a confidentiality agreement. These agreements provide that for so long as the employee works for us, and after the employee's termination for any reason, the employee may not disclose in any way any of our proprietary confidential information. Limitation on liability and indemnification matters Our Certificate of Incorporation and Bylaws limit the liability of directors and executive officers to the maximum extent permitted by Delaware law. The limitation on our directors' and executive officers' liability may not apply to liabilities arising under the federal securities laws. Our Certificate of Incorporation and Bylaws provide that we shall indemnify our directors and executive officers and may indemnify our other officers and employees and other agents to the fullest extent permitted by law. Insofar as indemnification for liabilities arising under the Securities Act may be permitted to our directors and executive officers pursuant to our Certificate of Incorporation and Bylaws, we have been informed that in the opinion of the SEC such indemnification is against public policy as expressed in the Securities Act and is therefore unenforceable. At present, there is no pending material litigation or proceeding involving any of our directors, officers, employees or agents where indemnification will be required or permitted. We are not aware of any threatened litigation or proceeding that might result in a claim for such indemnification. 10 OUTSTANDING EQUITY AWARDS AT LAST FISCAL YEAR-END The following table sets forth all outstanding equity awards held by our named executive officers as of December 31, 2010. Option Awards Stock Awards Equity Incentive Equity Plan Incentive Awards: Plan Market Awards: or Market Number Payout Equity Number Value of Value of Incentive of of Unearned Unearned Plan Shares Shares Shares, Shares, Awards: or or Units, Units, No. of Units Units or or Number of Number of Securities of of Other Other Securities Securities Underlying Stock Stock Rights Rights Underlying Underlying Unexer- That That That That Unexercised Unexercised cised Option Have Have Have Have Options (#) Options (#) Unearned Exercise Option Not Not Not Not Exercisable Unexer- Options Price Expiration Vested Vested Vested Vested Name cisable (#) Date (3) (#) (#) (#) Terren S. Peizer - - 09/29/13 - 02/07/18 - 06/20/18 - 10/27/19 - 12/06/20 - Richard A. Anderson - - 09/29/13 - 04/28/15 - 07/27/16 - 02/07/18 - 06/20/18 - 10/27/19 - 12/06/20 Christopher S. Hassan - 07/27/16 - 02/07/18 - 06/20/18 - Maurice Hebert - 11/15/16 - 02/07/18 - 06/20/18 - 11/10/18 - 10/27/19 - Peter Donato - - 08/15/20 - 12/06/20 - The unvested stock options granted on February 7, 2008, June 20, 2008, November 10, 2008, and October 29, 2009 vest monthly over a thirty-six month period from the date of grant. All other awards vest 20% each year over five years from the date of grant. Options granted on March 6, 2009 vested immediately. All options with an expiration date of December 6, 2020 may only be exercised to the extent that the Company has enough authorized shares pursuant to its Certificate of Incorporation as amended to date. 11 DIRECTOR COMPENSATION The following table provides information regarding compensation that was earned or paid to the individuals who served as non-employee directors during the year ended December 31, 2010. Except as set forth in the table, during 2010, directors did not earn nor receive cash compensation or compensation in the form of stock awards, option awards or any other form. Non- Non- Fees equity qualified earned incentive deferred All or paid Stock Option plan compen- other in cash awards awards compen- sation compen- Name sation earnings sation Total Marc Cummins $ $
